4

Case 3:20-cv-00255-HEH-DJN Document 94 Filed 06/09/21 Page 1 of 2 PagelD# 752

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
BROOKE WHORLEY, et ai.,
Plaintiffs,
Vv. Civil No. 3:20cv255 (DJN)
RALPH S. NORTHAM, ef ai.,
Defendants.
ORDER

(Granting Request to Terminate Jurisdiction)

This matter comes before the Court on the parties’ Joint Status Report Requesting
Termination of Federal Court Jurisdiction (ECF No. 93), requesting that the Court terminate its
jurisdiction over the enforcement of a previous settlement agreement entered into by the parties.
On May 11, 2020, the parties entered into a Stipulated Settlement Agreement (ECF No. 11-1) to
resolve the disputes in this action. At the request of the parties (ECF No. 11), the Court
dismissed the action but retained jurisdiction for the limited purpose of enforcing the Stipulated
Settlement Agreement (ECF No. 12). On April 14, 2021, pursuant to the agreement of the
parties, the Court relieved Defendants of certain testing obligations under the Stipulated
Settlement Agreement but retained jurisdiction while the parties continued to work towards a
new agreement. (ECF No. 92),

On May 28, 2021, the parties entered into a new Private Settlement Agreement
(“Agreement” (ECF No. 93-1)), which expressly supersedes the Stipulated Settlement
Agreement and contemplates the termination of the Court’s jurisdiction over disputes arising out
of the Agreement. Because the parties have reached an agreement that supersedes the Stipulated

Settlement Agreement, and they agree that the Court does not retain jurisdiction over the
Case 3:20-cv-00255-HEH-DJN Document 94 Filed 06/09/21 Page 2 of 2 PagelD# 753

Agreement, the Court hereby GRANTS the parties’ request (ECF No. 93). The Court hereby
TERMINATES its jurisdiction over the enforcement of the Stipulated Settlement Agreement.
Let the Clerk file a copy of this Order electronically and notify all counsel of record.

It is so ORDERED. /

Is/
David J. Novak
United States District Judge

 

Richmond, Virginia
Dated: June 9, 2021
